      Case 3:21-cv-01354-SCC Document 1 Filed 08/02/21 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA,

      Plaintiff,

      v.

(A) $568,556.00 in United States
Currency;
(B)     2014, Gray, Porsche Cayenne
SUV bearing Puerto Rico license plate
number ICM134 with vehicle
identification number (VIN)
WP1AA2A28ELA90824;
(C) Apple i-Phone cellular phone
with yellow cover and no identification
number visible;
(D) Apple i-Phone cellular phone
with black cover & white apple sticker
with no identification number visible;
(E) Samsung cellular phone with          Civil No.:
burgundy cover, lm200429;
lm2004302a5/ckd with 8GB MICRO
SD HC Card, ZQL1693&1695 GMN4-
1, >PC+20%GF<, ZOL1695G DS M2-
1 V3, H20 SIM card: 8901410227
2784896117 ;
(F) Apple i-Phone cellular phone
with gray and white cover, model:
A1522, FCC ID: BCG-E2817A
IC:579C – E2817A; IMEI:
354393067710039';
(G) Apple i-Phone cellular phone
with coral cover and black plastic cover
with sticker of letters with no
identification number visible;
(H) Apple watch series: 4 44m
aluminum & ceramic case -ion-x –
glass-GPS-LTE-WR 50m black;
(I)    LG cellular phone with black
cover, model LG-M150, S/N:
      Case 3:21-cv-01354-SCC Document 1 Filed 08/02/21 Page 2 of 8




710VTJH257116, IMEI: 353712-09-
257116-8;
(J)    LG cellular phone with gray
cover and white apple sticker, SH1188-
3IN120/02-A4, SH1188-GSM-A3,
IMEI: 356896-10-049130-8;
(K) SIM CARD CLARO with
MICROSIM Adapter and number
89011 10012 11334 10369;
(L) SIM CARD with number
TF64PSIMC4B 89014
103255601601827;
(M) Thumb drive Fuji Film black and
red colors: 32gb: d57612 0092 d33193
n14939;
(N) Thumb drive black and white
colors: 64gb: 906608 BN170125517B;
(O) Apple iPad white, with pink and
gray cover, model: A1893, FCC ID:
BCGA1893 IC:579C-A1893, serial:
GG7XF4AQJMVR;
(P) Apple iPad gray, with pink and
white cover, model A1432, FCC ID:
BCGA1432 IC579C-A1432, SERIAL:
F4KK9J5MF193;
(Q) Acer laptop s/n:
NXG4XAA002751237497600, SN
ID:75114522576;
(R) Night Owl DVR Recorder
Model: DVR-HDA10LB-81-RS 8
Channel H.264 DVR w/1TB HDD
FCC No. TCT160126E008C S/N
448A-010520;
(S) Apple MacBook laptop model
a1278, fcc id: qds-brcm1038 ic-4324a-
brcm1038 & fcc id: qds-brcm1037 ic-
4324a-brcm1037 with 320gb wd drive,
recertified wd3200bpkt s/n
wx81a43n8323;
(T) Apple i-Phone XR cellular
phone, black in color with serial
number: DX3YJ5L6KXKN and T-



                                         2
           Case 3:21-cv-01354-SCC Document 1 Filed 08/02/21 Page 3 of 8




  Mobile SIM Card number 8901260203
  789195464;
  (U) Multiple Jewelry, as depicted in
  Section U of the Attachment A of the
  Unsworn Declaration by Rosa I.
  Robles, Task Force Officer (HSI) and
  further described in Attachment B;
  (V) Multiple watches, as depicted in
  Section V of Attachment A of the
  Unsworn Declaration by Rosa I.
  Robles, Task Force Officer (HSI) and
  further described in Attachment C;
  (W) Two Cobra 2-Way Radio and
  Charger;
  (X) Money counting machine and
  monitor;
  (Y) One Digital Pocket Scale;
  (Z) Four pieces of luggage including
  2 suitcases and two bags, as depicted in
  Z Attachment A of the Unsworn
  Declaration by Rosa I. Robles, Task
  Force Officer (HSI).

           Defendants In Rem.



                              VERIFIED COMPLAINT
                             FOR FORFEITURE IN REM

      The United States of America brings this Verified Complaint for Forfeiture In

Rem under Supplemental Rule G(2) of the Federal Rules of Civil Procedure,

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

and alleges as follows:

                                  Nature of the Action

      1.       This is a civil action in rem under 18 U.S.C. § 981(a)(1)(C) and 21 U.S.C.

§ 881(a)(6), seeking forfeiture of: (1) any property, real or personal, which constitutes


                                             3
            Case 3:21-cv-01354-SCC Document 1 Filed 08/02/21 Page 4 of 8




or is derived from proceeds traceable to any offense constituting “specified unlawful

activity” (as defined in section [18 U.S.C. § 1956(c)(7)]), that is, a the felonious

manufacture, importation, receiving, concealment, buying, selling, or otherwise

dealing in a controlled substance or listed chemical (as defined in section 102 of the

Controlled Substances Act), punishable under any law of the United States, or a

conspiracy to commit such offense; and (2) all moneys, negotiable instruments,

securities, or other things of value furnished or intended to be furnished by any person

in exchange for a controlled substance or listed chemical in violation of 21 U.S.C.

§ 801, et seq., all proceeds traceable to such an exchange, and all moneys, negotiable

instruments, and securities used or intended to be used to facilitate any violation of 21

U.S.C. § 801, et seq.

                                 Jurisdiction and Venue

       2.      This Court has subject matter jurisdiction over an action commenced by

the United States pursuant to 28 U.S.C. § 1345; over an action for forfeiture pursuant

to 28 U.S.C. § 1355; and over this particular action pursuant to 18 U.S.C.

§ 981(a)(1)(C) and 21 U.S.C. § 881(a)(6).

       3.      Venue is proper in this district and the Court has in rem jurisdiction over

the defendant currency pursuant to 28 U.S.C. §§ 1355(b)(1)(A) and 1395(b) because

the acts and omissions giving rise to the forfeiture occurred in this district.




                                             4
           Case 3:21-cv-01354-SCC Document 1 Filed 08/02/21 Page 5 of 8




                                The Defendant In Rem

      4.      The Defendants In Rem were seized from Urb. Paseos Reales, 66

Atienza Street in Aguadilla, Puerto Rico, on February 5, 2021, and are as follows:

           a) $568,556.00 in United States Currency (USC);
           b) 2014, Gray, Porsche Cayenne SUV bearing Puerto Rico license
              plate number ICM134 with vehicle identification number (VIN)
              WP1AA2A28ELA90824;
           c) Apple i-Phone cellular phone with yellow cover and no
              identification number visible;
           d) Apple i-Phone cellular phone with black cover & white apple
              sticker with no identification number visible;
           e) Samsung cellular phone with burgundy cover, lm200429;
              lm2004302a5/ckd with 8GB MICRO SD HC Card,
              ZQL1693&1695 GMN4-1, >PC+20%GF<, ZOL1695G DS M2-
              1 V3, H20 SIM card: 8901410227 2784896117              ;
           f) Apple i-Phone cellular phone with gray and white cover, model:
              A1522, FCC ID: BCG-E2817A IC:579C – E2817A; IMEI:
              354393067710039';
           g) Apple i-Phone cellular phone with coral cover and black plastic
              cover with sticker of letters with no identification number visible;
           h) Apple watch series: 4 44m aluminum & ceramic case -ion-x –
              glass-GPS-LTE-WR 50m black;
           i) LG cellular phone with black cover, model LG-M150, S/N:
              710VTJH257116, IMEI: 353712-09-257116-8;
           j) LG cellular phone with gray cover and white apple sticker,
              SH1188-3IN120/02-A4, SH1188-GSM-A3, IMEI: 356896-10-
              049130-8;
           k) SIM CARD CLARO with MICROSIM Adapter and number
              89011 10012 11334 10369;
           l) SIM      CARD       with      number      TF64PSIMC4B         89014
              103255601601827;
           m) Thumb drive Fuji Film black and red colors: 32gb: d57612 0092
              d33193 n14939;
           n) Thumb drive black and white colors: 64gb: 906608
              BN170125517B;
           o) Apple iPad white, with pink and gray cover, model: A1893, FCC
              ID: BCGA1893 IC:579C-A1893, serial: GG7XF4AQJMVR;
           p) Apple iPad gray, with pink and white cover, model A1432, FCC
              ID: BCGA1432 IC579C-A1432, SERIAL: F4KK9J5MF193;



                                            5
           Case 3:21-cv-01354-SCC Document 1 Filed 08/02/21 Page 6 of 8




           q) Acer     laptop    s/n:     NXG4XAA002751237497600,           SN
              ID:75114522576;
           r) Night Owl DVR Recorder Model: DVR-HDA10LB-81-RS 8
              Channel H.264 DVR w/1TB HDD FCC No. TCT160126E008C
              S/N 448A-010520;
           s) Apple MacBook laptop model a1278, fcc id: qds-brcm1038 ic-
              4324a-brcm1038 & fcc id: qds-brcm1037 ic-4324a-brcm1037 with
              320gb wd drive, recertified wd3200bpkt s/n wx81a43n8323;
           t) Apple i-Phone XR cellular phone, black in color with serial
              number: DX3YJ5L6KXKN and T-Mobile SIM Card number
              8901260203 789195464
           u) Multiple Jewelry, as depicted in Section U of the Attachment A of
              the Unsworn Declaration by Rosa I. Robles, Task Force Officer
              (HSI) and further described in Attachment B;
           v) Multiple watches, as depicted in Section V of Attachment A of the
              Unsworn Declaration by Rosa I. Robles, Task Force Officer (HSI)
              and further described in Attachment C;
           w) Two Cobra 2-Way Radio and Charger;
           x) Money counting machine and monitor;
           y) One Digital Pocket Scale;
           z) Four pieces of luggage including 2 suitcases and two bags, as
              depicted in Section Z of Attachment A of the Unsworn
              Declaration by Rosa I. Robles, Task Force Officer (HSI).

      5.      The Defendant In Rem is within the possession, custody, or control of

the United States.

                                         Facts

      6.      This Verified Complaint fully incorporates the facts contained in the

attached Unsworn Declaration of Special Agent , Rosa I. Robles of ICE-HSI.

                                   Claim for Relief

      7.      The United States of America respectfully requests that the Court issue a

warrant of arrest for the Defendant In Rem; that due notice be given to all parties to

appear and show cause why the forfeiture should not be decreed; that the Court enter

judgment declaring the Defendant In Rem condemned and forfeited to the United

                                           6
         Case 3:21-cv-01354-SCC Document 1 Filed 08/02/21 Page 7 of 8




States of America for disposition according to law; and that the Court grant the United

States of America such other and further relief as the Court may deem just and proper,

together with the costs and disbursements of this action.

      RESPECTFULLY SUBMITTED,

      In San Juan, Puerto Rico, this 2nd day of August 2021.

                                                     W. STEPHEN MULDROW
                                                     United States Attorney

                                                     s/Linet Suárez
                                                     Linet Suárez
                                                     Assistant U.S. Attorney
                                                     USDC-PR No. G03015
                                                     350 Carlos Chardón Street
                                                     Torre Chardón Street
                                                     Hato Rey, Puerto Rico 00918
                                                     Tel: (787) 282-1843
                                                     Linet.Suarez2@usdoj.gov




                                          7
         Case 3:21-cv-01354-SCC Document 1 Filed 08/02/21 Page 8 of 8




                                  VERIFICATION

      I, Rosa I. Robles, depose and say that I am a Special Agent with ICE- HIS and

as such have responsibility for the within action, that I have read the contents of the

foregoing Verified Amended Complaint for Forfeiture In Rem and, pursuant to 28

U.S.C. § 1746, verify under penalty of perjury that the foregoing is true and correct to

the best of my knowledge, information and belief.

      Executed in San Juan, Puerto Rico, this 2nd day of August 2021.




                                               Rosa I. Robles, Special Agent
                                               ICE-HSI




                                           8
